USCA4 Appeal: 21-4220      Doc: 71           Filed: 04/22/2022    Pg: 1 of 1



                                                                           FILED: April 22, 2022

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4220


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        WILLIAM WELLINGTON HOOPER, JR.,

                     Defendant – Appellant.


                                                 ORDER


              The Court amends its opinion filed on April 21, 2022, as follows:

              On the cover page, the lower court information is corrected to read “Appeal from

        the United States District Court for the Eastern District of Virginia, at Newport News.”


                                                          For the Court – By Direction

                                                          /s/ Patricia S. Connor, Clerk